Citation Nr: 0614661	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to special monthly compensation (SMC) based 
on the claimed loss of use of both feet.

2.  Entitlement to specially adapted housing or a home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



VACATUR

The veteran had active service from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and February 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  This case was previously before 
the Board in August 1995 and remanded to the RO for 
additional procedural and evidentiary development.  The Board 
subsequently entered a decision on March 1, 2006, denying SMC 
based on the claimed loss of use of both feet and entitlement 
to specially adapted housing or a home adaptation grant.  

In March 2006, the Board received a Motion for 
Reconsideration of the March 2006 Board decision from the 
veteran's attorney, along with treatment records from the 
Dallas VA Medical Center, pre-dating the Board's decision, 
one of which indicates the veteran was issued a motorized 
wheelchair.  The attorney requested, in essence, that the 
Board review the appeal and the evidence of record, to 
include the current submission, and issue a new decision on 
the above issues.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant, or his representative, or on the Board's own 
motion when there has been a denial of due process.  See 38 
C.F.R. § 20.904 (2005).  As outlined above, it appears that 
the Board's March 2006 decision was not based upon 
consideration of all the available evidence.  The VA is 
considered to have constructive notice of medical records in 
VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In order to ensure that the veteran has been 
accorded full due process of law and that the decision on his 
appeal takes into consideration all the available evidence, 
the Board will, on its own motion, vacate the decision of 
March 1, 2006.  A subsequent decision will be issued in its 
place.




ORDER

The Board's decision of March 1, 2006, which denied the 
veteran's claims of entitlement to SMC based on the claimed 
loss of use of both feet and entitlement to specially adapted 
housing or a home adaptation grant, is hereby vacated.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


